Opinion issued June 12, 2003








  
 




In The
Court of Appeals
For The
First District of Texas
 

 
 
NO. 01-01-00644-CR
__________
 
JAMES DARRELL DUVALL, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
 
On Appeal from the 339th District Court
Harris County, Texas
Trial Court Cause No. 777551
 

 
 
MEMORANDUM OPINION
          James Darrell Duvall, appellant, pleaded guilty to the felony offense of
burglary of a habitation, and, pursuant to a plea bargain, the trial court deferred
adjudication of guilt and placed appellant on community supervision for six years.            On October 4, 2000, the State filed an amended motion to adjudicate guilt,
alleging that appellant had violated the conditions of his community supervision
when he committed multiple criminal offenses, namely, assault on a family member,
indecency with a child, and aggravated assault of a child.  Furthermore, the State
alleged that appellant failed to pay fees and fines and failed to participate in a 12-step
rehabilitation program.  On April 18, 2001, the trial court conducted an evidentiary
hearing on the motion to adjudicate, found appellant guilty of the offense of
aggravated assault, and sentenced him to 10 years confinement in prison.
          In two points of error, appellant contends that the trial court abused its
discretion in revoking his community supervision because (1) the evidence did not
establish that appellant assaulted his girlfriend and (2) it was not shown that his
girlfriend’s testimony was not the result of bias or perjury.  Both of appellant’s
alleged complaints arise from the State’s motion to adjudicate guilt.
          Appellant cannot appeal the trial court’s determination to adjudicate guilt.  See
Tex. Code Crim. Proc. Ann. art. 42.12 §5(b) (Vernon Supp. 2003);  Kirtley v. State,
56 S.W.3d 48, 50 (Tex. Crim. App. 2001); Salgado v. State, 36 S.W.3d 911, 912
(Tex. App.—Houston [1st Dist.] 2001, no pet.).  Therefore, we overrule appellant’s
two points of error.
          We affirm the judgment of the trial court.
 
PER CURIAM


Panel consists of Justices Taft, Jennings, and Hanks.